Appellant insists that we were wrong in holding admissible as evidence of his guilt of selling intoxicating liquor to Arthur Williams, the fact that after indictment he offered said Williams $500.00 to leave the country, and paid $410.00 of said amount. According to the State's theory Arthur and O. D. Williams went together on May 5, 1929, to appellant's house and Arthur bought from him four bottles of beer. The indictment was returned in June following. Arthur Williams testified that about July 14th he had a conversation with appellant relating to the purchase of this beer. Without detailing the conversation between appellant on the one hand and Arthur and O. D. Williams on the other, it is enough to say that it appears without controversy that appellant offered them $500.00 if they would leave the county till court was over and not appear at court, and that he paid them $410.00 "for us to leave." This was after the return of the indictment and before the instant trial. Appellant's objection to said testimony was that same related to another and different crime from that for which he was on trial, could throw no light on the issues involved, and would tend to prejudice him in the minds of the jury. To be sure the bribery or attempted bribery of a witness to leave and not testify in a given case, is a crime different from the one already committed to which the testimony of said witness would relate, but this proposition would in nowise affect the admissibility of such proof as part of the State's case in chief on the trial of the main cause, — nor would the fact that such testimony would be damaging, affect its admissibility.
If, by his objection, appellant means that his offer was part of an effort to prevent said witness from appearing and testifying in some other case, and as to some crime other than the sale of this liquor, — adequate reply would be that no such showing is made in either bill of exception presenting this complaint, and the mere statement of the proposition as a ground of objection would not be enough. Holder v. State,18 S.W.2d 661; Barker v. State, 109 Tex.Crim. Rep.; Vinson v. State, 105 Tex.Crim. Rep.; Ard v. State,101 Tex. Crim. 545.
It is now urged that the trial court erred in allowing appellant's counsel only ten minutes to examine and object to the charge when same was prepared and submitted. It appears from the bill of exception that no objection to this limitation was made at the time, but it is now asserted that because of such limitation said *Page 332 
counsel failed to object to a matter in said charge which is set out and which he now deems erroneous. We have inspected the matter thus complained of and do not agree with counsel that same was an error of the charge. It is the contemplation of our statute that counsel for the accused shall have a reasonable time for examination of the charge, and in which to present his objections thereto. Art. 658, C. C. P. What is a reasonable time would necessarily be governed by the facts in any given case. When it is shown without contradiction that opportunity for examination was given, and further that no objection was then made to the time fixed, it would seem proper to require that any complaint of the time fixed be accompanied by some showing of injury resulting therefrom. We do not think this was done in the instant case.
The motion for rehearing is overruled.
Overruled.